Title: The American Commissioners to the Massachusetts Council, 16 July 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Massachusetts Council


<Passy, July 16, 1778: We enclose a request from M. de Sartine, which we promised to send you. Americans will doubtless be inclined to supply the islanders, and the northern states be able to do so in the absence of, or perhaps even despite, British warships. We hope the attempt will be made; it will fetch a good price and be a friendly and humane act. Please lay this letter and the enclosure before the General Court.>
